Title: To Thomas Jefferson from George Washington, 29 August 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Monday Morning August 29th. 1791

The enclosed for Mr. Young, I pray you to put under cover to Mr. Johnson—the other for Mr. Vaughan may go in like manner, or otherwise, as you may think best;—both however by the Packet.
The letter for Mr. Carroll I also return—besides which, were you to write a line or two to Mr. Johnson, addressed to the care of the Postmaster in Baltimore, it might be a mean of giving him earlier notice of the intended meeting.—The Plan of Carrollsburgh sent me by D. Carroll it will be necesary for you to take along with you. To settle something with respect to that place and Hambg. which will not interfere with the genl. Plan is difficult, but essential.—There are other Papers also which it may be useful for you to have.—Mode of improving, Regulations &ca. &ca. will be subjects to occupy your thoughts upon.—I am always Yours,

Go: Washington

